NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
BOSTON EDISON COMPANY,
Plaintiff-Appellee,
and
ENTERGY NUCLEAR GENERATION COMPANY,
Plaintiff-Cross Appellant,
V.
UNITED STATES,
Defen,dant-Appellan,t.
2010-5136, -5137
Appeals from the United States Court of Federa1
C1ain1s in consolidated case nos. 99-CV-447 and 03-CV-
2626, Judge Char1es F. Lettow.
ON MOTION
ORDER
Upon consideration of Boston Edison C0mpany’s mo-
tion to withdraw its opening brief and file a new opening
brief,
I'1‘Is ORDERED THAT:

BOSTON EDISON COMPANY V. US 2
(1) The motion to withdraw is granted
(2) Boston Edis0n Co1npar1y’s new opening brief is
due by December 10, 201{).
FoR THE CoURT
 2 3  /s/ Jan Horba1y
Date d J an Horba1y
Clerk
cc: Richard J ames C0nWay, Esq.
Michae1 B. Wal1ace, Esq. F"_Eb
A1 J_L R ,E _ u.s.counrroFAPPsALsF0R
an 0 9 sq 11-us FEoEnALc1Rcun
820 Nov 23 2010
.IAN HORBAL¥`
Cl.ERK